-.·h.     ../.j;r' .ff' ll   )..,,
                                                ...Lt...         !   '



..
                                      L -
                                 ~-.>-·
                                                                     -:;l              .   );_·   ·;




                                            WRIT OF HABEAS CORPUS

          RECEiVED IN
     COURT OF CRIMINAL APPEALS               CERTIFIED COPIES OF

            MAR 112015
                                            POST CONVICTION




            FROM:                            I 85TH DISTRICT COURT



                                                                     OF



                                             HARRIS COUNTY, TEXAS




                                            DONALD WAYNE HEROD


                                                           APPLICANT



                                                                     vs.


                                              THE STATE OF TEXAS


                                                     RESPONDENT




            CAUSE #476691-B
            PAGE   I   OF   I                                                                          REV. 01-02-04
•'

                                   INDEX
                                                                             PAGE


       WRIT OF MANDAMUS FROM THE COURT OF CRIMINAL APPEALS

       DISTRICT ATTORNEY ACKNOWLEDGMENT LETTER                                3

       CERTIFICATE OF THE CLERK                                               4




     PAGE   I   OF   I                                       REV: 01-02-04
'
~··      ...,




                                                                                         FILED
                                                                                          Chris Daniel
                                                                                           Ois~rict Cieri<

                                                                                          FEB 0 5 2015
                                                                                 Tima:
                                                                                      -~Is      County, Texas
                                                                                 By_ _ _-n~~---
                                                                                               Deputy


                     IN THE COURT OF CRIMINAL APPEALS
                                 OF TEXAS
                                               NO. WR-69,858-17


                                     IN RE DONALD W. HEROD, Relator


                            ON APPLICATION FOR A WRIT OF MANDAMUS
                           CAUSE NO. 476691 IN THE 185th DISTRICT COURT
                                      FROM HARRIS COUNTY


                Per curiam.

                                                    ORDER


                Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

       jurisdiction of this Court. In it, he contends that he filed an application for a writ of habeas corpus

       in the 185th District Court of Harris County, that more than 35 days have elapsed, and that the

       application has not yet been forwarded to this Court.

                In these circumstances, additional facts are needed. Respondent, the District Clerk ofHarris

       County, is ordered to file a response, which may be made by submitting the record on such habeas

       corpus application, submitting a copy of a timely filed order which designates issues to be

      . investigated (see McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992)), or stating that
•
    .
    0




                                                                                                           2

        Relator has not filed an application for a. writ of habeas corpus in Harris County. Should the

        response include an order designating issues, proof of the date the district attorney's office was

        served with the habeas application shall also be submitted with the response. This application for

        leave to file a writ of mandamus shall be held in abeyance until Respondent has submitted the

        appropriate response. Such response shall be submitted within 30 days of the date of this order.



        Filed: February 4, 2014
        Do not publish




                                                                                             :00002
Belinda Hill                                                                                Criminal Justice Center
Interim First Assistant                                                                     1201 Franklin, Suite 600
                                                                                          Houston, Texas 77002-1901




                          HARRIS COUNTY DISTRICT ATTORNEY
                                          DEVON ANDERSON


                                                February 25,2015


     Chris Daniel, District Clerk
     Harris County, Texas
     1201 Franklin
     Houston, Texas 77002
                                                  Re: Ex parte DONALD WAYNE HEROD
                                                  No. 476691-B in the 185th
                                                  District Court of Harris County, Texas
                                                  Filing date: 08-27-14


     Date copy of writ delivered to District Attorney's Basket: _F_£_8_ 2_5_2_0_15_ _
     By: L. Hernandez


     Dear Sir:

     I hereby acknowledge receipt of a copy of the above-captioned post conviction application for
     writ of habeas corpus, filed pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
     Therefore, I waive service by certified mail as provided therein.

     I understand that I have 15 days from the date received to answer.




         fEB 2 5 ZOf5
                                                       "                                               +
     Date Received                                      ...,,A:sslstanfDistficf·Anorney....,··-··\·'""
                                                             Harris County, Texas




                                                                                                 :00003
                                  CERTIFICATE OF THE CLERK

                                     APPLICANT IN CUSTODY


THE STATE OF TEXAS                                 { IN THE 185th DISTRICT COURT

COUNTY OF HARRIS                                   { OF HARRIS COUNTY, TEXAS



I, CHRIS DANIEL, District Clerk of Harris County, Texas, do hereby certify that the

foregoing           4   pages contain true and correct copies of original records now in my

lawful custody and possession relating to cause number 476691-B including certified

copies as requested from Court Order (entered on the 4TH day of FEBRAURY, A.D.,

20 15) and each document, the inclusion of which was thereby ordered.



I further certify the Applicant DOANLD WAYNE HEROD is in the custody ofthe Texas

Department of Criminal Justice Institutional Division.



Witness my hand and seal of said Court atHouston, Texas, on this the 4TH day of

MARCH, 2015.




PAGE   I   OF   I                                                                    REV.   01-02-04